Case 9:17-cv-00120-RC-ZJH Document 21 Filed 07/29/20 Page 1 of 2 PageID #: 123



                              **NOT PRINTED FOR PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


DONALD MURRAY ADKINS                                     §

VS.                                                      §               CIVIL ACTION NO. 9:17-CV-120

DIRECTOR, TDCJ-CID                                       §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Donald Murray Adkins, an inmate confined at the William R. Boyd Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends denying the petition as time-barred.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties. 1
                                                     ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

       In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

       1
           Petitioner received a copy of the Report and Recommendation on June 30, 2020 (docket entry no. 20).
Case 9:17-cv-00120-RC-ZJH Document 21 Filed 07/29/20 Page 2 of 2 PageID #: 124



federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of

the petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that the issues of concern are subject to debate among

jurists of reason or worthy of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.

                 So ORDERED and SIGNED, Jul 29, 2020.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge




                                                  2
